Case: 14-20767      Document: 00513157857         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-20767                          August 18, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HELIODORO VELA-CAVAZOS, also known as Heliodoro Vela, also known as
Eliodoro Vela, also known as Eliodoro Cavazos Vela, also known as Eliodoro
Vela-Cavazos, also known as Helidoro Cavazos Vela, also known as Jose Vela,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-285-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Heliodoro Vela-Cavazos
raises an argument that is foreclosed by United States v. Morales-Mota, 704
F.3d 410, 412 (5th Cir. 2013), which rejected the argument that the Texas
offense of “burglary of a habitation” is broader than the generic, contemporary
definition of “burglary of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20767    Document: 00513157857     Page: 2   Date Filed: 08/18/2015


                                 No. 14-20767

because it defines the “owner” of a habitation as a person with a “greater right
to possession of the property than the actor.”      The motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                       2